Exhibit 99.1 March 28, 2008 ANNUAL INFORMATION FORM For the year ended December31, IAMGOLD CORPORATION Table of Contents ITEM I NAME AND INCORPORATION 11 ITEM II GENERAL DEVELOPMENT OF THE BUSINESS 13 1. Three-Year History 13 2. Significant Acquisitions 15 3. Trends 15 4. Risk Factors 15 4.1 Financial Risks 15 4.2 Operational Risks 18 ITEM III DESCRIPTION OF THE BUSINESS 23 1. Mining Activities: Canada 23 1.1 Doyon Division – Doyon and Mouska Gold Mines 23 1.2 Sleeping Giant Gold Mine 28 2. Mining Activities – International 31 2.1 Africa: Botswana - Mupane Gold Mine 31 2.2 Africa: Ghana - Tarkwa Gold Mine 36 2.3 Africa: Ghana - Damang Gold Mine 42 2.4 Africa: Republic of Mali - Sadiola Gold Mine 48 2.5 Africa: Republic of Mali - Yatela Gold Mine 54 2.6 Africa: Tanzania - Buckreef Project 59 2.7 South America: Suriname - Rosebel Gold Mine 63 2.8 South America: French Guiana - Camp Caiman Project 68 2.9 South America: Ecuador - Quimsacocha Project 73 2.10 South America: Peru – LaArena Project 77 3. Non-Gold 79 3.1 Ferroniobium Production - Niobec Mine 79 3.2 Diamond Royalty – Diavik Project 82 4. Exploration 83 4.1 General 84 4.2 Capitalized Exploration and Development Projects 83 4.3 Greenfields Exploration and Development Expensed 84 4.4 Outlook 86 5. Mineral Reserves and Resources 87 6. Other Aspects of the Business 92 6.1 Marketing of Production 92 6.2 Government Regulation 94 6.3 Environment 95 6.4 Community Relations 95 6.5 Taxes 96 6.6 Mining Development and Construction 96 6.7 Intellectual Property 96 6.8 Competition 96 6.9 Sale of Production 97 6.10 Employee Relations 98 7. Dividends 98 8. Litigation 98 ITEM IV DESCRIPTION OF CAPITAL STRUCTURE 99 ITEM V MARKET FOR SECURITIES 99 ITEM VI DIRECTORS AND OFFICERS 100 1. Directors 100 2. Executive Officers 102 3. Shareholdings of Directors and Officers 103 4. Corporate Cease Trade Orders or Bankruptcies 103 ITEM VII AUDIT COMMITTEE 104 1. Composition and Relevant Education and Experience of Members 104 2. Mandate of the Audit Committee 106 3. Policies and Procedures for the Engagement of Audit and Non-Audit Services 107 4. External Auditor Service Fees 107 ITEM VIII INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 108 ITEM IX TRANSFER AGENT AND REGISTRAR 108 ITEM X MATERIAL CONTRACTS 108 ITEM XI INTERESTS OF EXPERTS 108 1. Names of Experts 108 2. Interests of Experts 109 ITEM XII ADDITIONAL INFORMATION 109 SCHEDULE A – Audit Committee Charter Table of Contents List of Maps and Tables IAMGOLD’s Corporate Structure 12 MINERAL RESERVES AND RESOURCES 79 Explanatory Notes: 1. All dollar amounts presented in this Annual Information Form are expressed in USdollars, unless otherwise indicated. 2. Production results are in metric units, unless otherwise indicated. 3. IAMGOLD Corporation carries on business in Canada. The subsidiaries of IAMGOLD Corporation carry on business in Canada and elsewhere. In this Annual Information Form, the words “Company” and “IAMGOLD” are used interchangeably and in each case refer, as the context may require, to all or any of IAMGOLD Corporation and its subsidiaries. 4. Unless otherwise specified, reference herein to the 2007 Annual Report are references to IAMGOLD’s Annual Report for the year ended December31, 2007. All such references are incorporated herein. 5. The information in this Annual Information Form is complemented by the Company’s Audited Consolidated Annual Financial Statements for the year ended December31, 2007 and the management’s discussion and analysis thereon. 6. The 2007 Annual Report, the Company’s Annual Financial Statements for the year ended December31, 2007 and the management’s discussion and analysis thereon, are available on SEDAR at www.sedar.com and the Company’s website at www.iamgold.com. Cautionary Note to US Investors The United States Securities and Exchange Commission (the “SEC”) allows mining companies, in their filings with the SEC, to disclose only those mineral deposits they can economically and legally extract or produce. The Company uses certain terms in this document, such as “mineral resources”, that are recognized and mandated by Canadian securities regulators but are not recognized by the SEC. US investors are urged to consider closely the disclosure on the technical under the heading “Technical Information” in the Glossary below. Page 1 Special Note Regarding Forward-Looking Statements This Annual Information Form contains or incorporates by reference certain information that may constitute “forward-looking statements”. All statements other than statements which are reporting results as well as statements of historical fact set forth herein, are forward-looking statements that may involve a number of known and unknown risks, uncertainties and other factors; forward-looking statements include, without limitation, statements regarding strategic plans, future production, sales targets (including market share evolution as regards niobium), cost estimates and anticipated financial results; potential mineralization and evaluation and evolution of mineral reserves and resources (including but not limited to, Rosebel’s potential for further increases) and expected mine life; expected exploration results, future work programs, capital expenditures and objectives, evolution of development projects and exploration budgets and targets including, but not limited to, the Westwood, Quimsacocha, Buckreef and La Arena projects; construction and production targets and timetables, as well as anticipated timing of grant of permits and governmental incentives including, but not limited to, the Camp Caiman Project; outcome of negotiations with the Government of Ghana regarding fiscal stability agreements for the Damang and Tarkwa Gold Mines; expected continuity of a favorable gold market;and contractual commitments, royalty payments, litigation matters and measures of mitigating financial and operational risks; anticipated liabilities regarding site closure and employee benefits; continuous availability of required manpower; possible exercise of outstanding warrants and, more generally, continuous access to capital markets; and IAMGOLD’s global outlook and that of each of its mines. These statements relate to analysis and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management. Statements concerning actual mineral reserves and resources estimates are also deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that will be encountered if the relevant project or property is developed, and in the case of mineral reserves, such statements reflect the conclusion based on certain assumptions that the mineral deposit can be economically exploited. Forward-looking statements, which involve assumptions and describe the Company’s future plans, strategies and expectations are generally identifiable by use of the words “may”, “will”, “should”, “continue”, “expect”, “anticipate”, “estimate”, “believe”, “intend”, “plan” or “project” or the negative of these words or other variations on these words or comparable terminology. There can be no assurance that such statements will prove to be accurate and actual results and future events could differ materially from those anticipated in such statements. The following are some of the important factors that could cause actual results or outcomes to differ materially from those discussed in the forward-looking statements: hazards normally encountered in the mining business including unusual or unexpected geological formations, rock bursts, cave-ins, floods and other conditions; delays and Page 2 repair costs resulting from equipment failure; liability under environmental legislation; uncertainties as to estimation of mineral reserves and resources; competition for qualified manpower and mining properties with Canadian and foreign companies that may have substantially greater financial and other resources; requirement of additional financing; risk related to hedging and non-hedge derivative instruments; fluctuations in the market price of gold, niobium, bauxite and fuel and in foreign currencies relative to the Canadian currency; labour strikes; community relations; risks involved with investments in emerging countries including stability of legislation and policy, unilateral revocation of mining or property rights and political instability; obtaining permits; federal, state and provincial legislation governing the acquisition and ownership of mining and property rights; mining duties; income taxes; labour, health, safety standards; exports and other related matters. Although the Company has attempted to identify important factors that could cause actual results to differ materially from expectations, intentions, estimates or forecasts, there may be other factors that could cause results to differ from what is anticipated, estimated or intended. Any forward-looking statement speaks only of the date on which it is made. New factors emerge from time to time, and it is not possible for the Company to predict which factor will arise.Readers are cautioned not to place undue reliance on forward-looking statements. Page 3 Glossary Mining Terms and Frequently Used Abbreviations AC: Aircore By-product: a secondary metal or mineral product recovered in the milling process. Carbon-in-leach (CIL) process: a process used to recover dissolved gold inside a cyanide leach circuit.
